           Case 2:20-cr-00262-GMN-NJK Document 35 Filed 09/01/21 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA

 7 UNITED STATES OF AMERICA,                        2:20-CR-262-GMN-NJK

 8                  Plaintiff,                      Final Order of Forfeiture

 9          v.

10 TEJERO DARNELL COLEMAN,

11                  Defendant.

12         The United States District Court for the District of Nevada entered a Preliminary
13 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C. §

14 924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Tejero Darnell Coleman

15 to the criminal offense, forfeiting the property set forth in the Plea Agreement and the

16 Forfeiture Allegation of the Criminal Indictment and shown by the United States to have

17 the requisite nexus to the offense to which Tejero Darnell Coleman pled guilty. Criminal

18 Indictment, ECF No. 1; Change of Plea, ECF No. 26; Plea Agreement, ECF No. 27;

19 Preliminary Order of Forfeiture, ECF No. 28.

20         This Court finds that on the government’s motion, the Court may at any time enter
21 an order of forfeiture or amend an existing order of forfeiture to include subsequently

22 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

23 32.2(b)(2)(C).

24         The government could not reasonably identify any potential claimants for service in
25 lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

26 Rule G(4)(a)(i)(A).

27         This Court finds no petition was filed herein by or on behalf of any person or entity
28 and the time for filing such petitions and claims has expired.
           Case 2:20-cr-00262-GMN-NJK Document 35 Filed 09/01/21 Page 2 of 2



 1          This Court finds no petitions are pending regarding the property named herein and

 2   the time has expired for presenting such petitions.

 3          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 4   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 5   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

 6   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

 7   924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of

 8   according to law:

 9          1. a Beretta 9mm handgun, Model 92FS bearing serial number A202860Z; and

10          2. any and all compatible ammunition

11   (all of which constitutes property).

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the forfeited

13   property shall be disposed of according to law.

14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

15   copies of this Order to all counsel of record.

16                      September 1 2021.
            DATED _____________________,

17

18

19                                                GLORIA M. NAVARRO
                                                  UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
                                                      2
